Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Election/Restrictions
Applicant's election with traverse of the Group I, Species I, Species C, Species R.1, and Species TS.1 in the reply filed on November 25, 2020 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to examine both the product and the method of making the product.  This is not found persuasive because the searches are different (F04C18/0215 versus F04C2230/60), and this would require undue burden.  At the time of allowance the method of making claims will be evaluated to see if they include the inventive features from the product claim.  If they do include 
Claims 1-19 are part of Group I, which is further restricted to Species I directed to claims 1-4, 10-14, and 19.  Species C (claims 10 and 19), Species R.1 (claims 10 and 19), and Species TS.1 (claim 11) are directed to one or more of claims 10, 11, and 19.
Claims 1-4, 10-14, and 19 are directed to the elected group and Species as documented by the applicant.  Claims 5-9, 15-18, and 20 are directed to a non-elected group and/or Species and have been withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “to couple the polymeric composite insert component to the floating seal assembly”, however, claim 13 already recited that the “circumferentially-disposed tabs extend through the second centrally-disposed opening to engage the 
Claim 14 is rejected by virtue of its dependence on claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over STOVER (U.S. Patent Publication US 2016/0032924 A1) in view of HEIDECKER (U.S. Patent 9,121,276 B2).
Regarding claim 1, STOVER discloses:  an insert component for a scroll compressor (see Figure 1 and Abstract) comprising: 
an annular body (see Marked up Figure 1 of STOVER, which shows an annular body with a central opening (46)) comprising a first annular inner surface (see Marked up Figure 1 of STOVER) defining a first centrally-disposed opening (46) that has a central axis extending therethrough (see Marked up Figure 1 of STOVER), the annular body having a first side and a second side opposite the first side (see Marked up Figure 1 of STOVER), the first side comprising a first contact surface configured to engage a partition plate (see Marked up Figure 1 of STOVER, where the first side is showing that it has a first contact surface engaging the partition plate) and the second side comprising a second contact surface configured to engage a floating seal assembly (20) 
an axial projection extending from the first side of the annular body (see Marked up Figure 1 of STOVER), the axial projection being configured to engage the partition plate (see Marked up Figure 1 of STOVER), wherein the insert component is configured to fluidly seal both a first interface defined between the first contact surface and the partition plate (see Marked up Figure 1 of STOVER, where the first interface is between the first side and the partition plate), and a second interface defined between the second contact surface and the floating seal assembly during operation of the scroll compressor (see Marked up Figure 1 of STOVER, where the second interface is between the second contact surface (at the second side label in the marked up Figure) and the floating seal assembly) (“configured to fluidly seal” is considered functional limitation. The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since STOVER’s insert component is capable of sealing, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)).
However, STOVER fails to specifically disclose that the insert component is a polymeric composite insert component comprises a polymer and at least one reinforcing or lubricating particle.
Regarding claim 1, HEIDECKER teaches:  utilizing an insert component (disclosed as a seal, since it seals between the floating assembly and the partition 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the insert component is a polymeric composite insert component comprises a polymer and at least one reinforcing or lubricating particle in the polymeric composite insert component for a scroll compressor of STOVER, in order to provide improved sealing.  Furthermore, utilizing a polymeric composite insert component comprises a polymer and at least one reinforcing or lubricating particle provides the sealing function, as well as, improved friction and wear enhancements (see Column 10, lines 27 – Column 11, line 48 and Column 20, lines 40-56 of HEIDECKER).
[AltContent: textbox (Second centrally 
disposed opening)][AltContent: textbox (Third centrally 
disposed opening)][AltContent: arrow][AltContent: arrow]










claim 10, HEIDECKER further teaches:  the polymer is a thermoplastic polymer selected from the group consisting of: 
polyaryletherketone (PAEK), polyetherketone (PEK), polyetheretherketone (PEEK), polyetheretheretherketone (PEEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK) polyetherketoneetheretherketone (PEKEEK), polyetheretherketonetherketone (PEEKEK), poly(phenylene sulphide) (PPS), poly(sulphone) (PS), polyamide imide (PAI), polyimide (PI), polyphthalamide (PPA), polyetherimide (PEI), and combinations thereof (see Column 10, lines 27 – Column 11, line 48 and Column 20, lines 40-56); and 
the at least one reinforcing or lubricating particle is selected from the group consisting of: polytetrafluoroethylene (PTFE), molybdenum disulfide (MoS.sub.2), tungsten disulfide (WS.sub.2), antimony trioxide, hexagonal boron nitride, carbon fiber, graphite, graphene, lanthanum fluoride, carbon nanotubes, polyimide, polybenzimidazole (PBI), and combinations there (see Column 10, lines 27 – Column 11, line 48 and Column 20, lines 40-56). 
Regarding claim 11, STOVER discloses:  the polymer is a thermoset polymer selected from the group consisting of: epoxy, polyester, phenolic, and imides, such as polyamide imide (PAI) and polyimide (PI) (see Column 10, lines 27 – Column 11, line 48 and Column 20, lines 40-56). 
Regarding claim 12, STOVER discloses:  a scroll compressor  (see Figure 1, Abstract) comprising: 
an insert component (see Marked up Figure 1 of STOVER), wherein the insert component further comprises: 

an axial projection extending from the annular body (see Marked up Figure 1 of STOVER); 
a partition plate body (36) (see Marked up Figure 1 of STOVER) comprising a second centrally-disposed opening (see Figure 1, which shows that the partition plate body has a second centrally-disposed opening), wherein the second centrally-disposed opening is aligned with the first centrally-disposed opening with respect to the central axis (see Marked up Figure 1 of STOVER, which shows that the first and second centrally-disposed openings are aligned); and 
a floating seal assembly (see Marked up Figure 1 of STOVER) having a third centrally-disposed opening (see Marked up Figure 1 of STOVER), wherein the third centrally-disposed opening is aligned with the first centrally-disposed opening and the second centrally-disposed opening with respect to the central axis (see Marked up Figure 1 of STOVER), the insert component is disposed between the partition plate and the floating seal assembly (see Marked up Figure 1 of STOVER, especially the enlarged circle are that shows that the insert component is located between the partition plate and the floating seal assembly), and the insert component is configured to fluidly seal a first interface defined between the insert component (see Marked up Figure 1 of STOVER, where the first interface is between the first side of the insert component and the partition plate) and the partition plate (see Marked up Figure 1 of STOVER), and a 
However, STOVER fails to specifically disclose that the insert component is a polymeric composite insert component comprises a polymer and at least one reinforcing or lubricating particle.
Regarding claim 12, HEIDECKER teaches:  utilizing an insert component (disclosed as a seal, since it seals between the floating assembly and the partition plate) that is in this area where the insert component is a polymeric composite insert component comprises a polymer and at least one reinforcing or lubricating particle (Column 20, lines 40-56).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the insert component is a polymeric composite insert component comprises a polymer and at least one reinforcing or lubricating particle in the polymeric composite insert component for a scroll compressor of STOVER, in order 
Regarding claim 19, HEIDECKER further teaches:  the polymer is a thermoplastic polymer selected from the group consisting of: 
polyaryletherketone (PAEK), polyetherketone (PEK), polyetheretherketone (PEEK), polyetheretheretherketone (PEEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK) polyetherketoneetheretherketone (PEKEEK), polyetheretherketonetherketone (PEEKEK), poly(phenylene sulphide) (PPS), poly(sulphone) (PS), polyamide imide (PAI), polyimide (PI), polyphthalamide (PPA), polyetherimide (PEI), and combinations thereof (see Column 10, line 27 – Column 11, line 48 and Column 20, lines 40-56); and 
the at least one reinforcing or lubricating particle is selected from the group consisting of: polytetrafluoroethylene (PTFE), molybdenum disulfide (MoS.sub.2), tungsten disulfide (WS.sub.2), antimony trioxide, hexagonal boron nitride, carbon fiber, graphite, graphene, lanthanum fluoride, carbon nanotubes, polyimide, polybenzimidazole (PBI), and combinations thereof (see Column 10, line 27 – Column 11, line 48 and Column 20, lines 40-56). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the modified polymeric composite insert component of STOVER/ HEIDECKER as applied to claim 1 above, and further in view of MAHURE (U.S. Patent Publication US 2016/0305430 A1).
Regarding claim 2, the modified polymeric composite insert component of STOVER/ HEIDECKER discloses the claimed invention, however, fails to disclose the axial projection comprises a plurality of circumferentially-disposed tabs configured to engage the partition plate to couple the polymeric composite insert component to the partition plate, each respective circumferentially-disposed tab projecting axially from the first side of the annular body.
Regarding claim 2, MAHURE teaches attaching a polymeric composite insert component (212) (¶0077) with  the axial projection (224) comprises a plurality of circumferentially-disposed tabs (228) (see Figure 10) configured to engage the partition plate (230, 232) to couple the polymeric composite insert component to the partition plate (see Figure 10), each respective circumferentially-disposed tab projecting axially from the annular body (see Figure 10).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the axial projection comprises a plurality of circumferentially-disposed tabs configured to engage the partition plate to couple the polymeric composite insert component to the partition plate, each respective circumferentially-disposed tab projecting axially from the first side of the annular body in the modified polymeric composite insert component of STOVER/ HEIDECKER, in order to provide a mechanical attachment of the polymeric composite insert component to the partition plate using a quick-fitting assembly technique (see MAHURE ¶0089), and therefore, reducing assembly time.  Furthermore, it would have been obvious to a 
Regarding claim 3, MAHURE further teaches:  each respective circumferentially-disposed tab of the plurality further comprises a fixed end and a free end (see Figure 10, where the fixed end is the annular body portion of the modified polymeric composite insert component of STOVER/ HEIDECKER that is fixed to the partition plate), the fixed end being connected to the annular body (see Figure 10) and the free end being configured to flex in a radially inward direction toward the central axis (see Figure 10, where the free end is the end with the tabs that flex in radially inward direction toward the central axis, so that the insert component is attached to the partition plate). 
claim 4, MAHURE further teaches:  each respective circumferentially-disposed tab of the plurality comprises an arm extending between the fixed end and the free end (see Figure 10), and a radially-outwardly extending lip disposed at the free end (see Figure 10, which shows a radially-outwardly extending lip at the free end (i.e. the tab has a lip on it)), the arm being configured to extend through a second centrally-disposed opening in the partition plate (see Figure 10), and the lip having a third contact surface configured to engage the partition plate (see Figure 10, which shows that the lip has a third contact surface). 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the modified scroll compressor of STOVER/ HEIDECKER as applied to claim 12 above, and further in view of MAHURE, as currently understood based on the 112 above.
Regarding claim 13, the modified scroll compressor of STOVER/ HEIDECKER discloses the claimed invention, however, fails to disclose: the axial projection comprises a plurality of circumferentially-disposed tabs projecting axially from the annular body, and the circumferentially-disposed tabs extend through the second centrally-disposed opening to engage the partition plate to couple the polymeric composite insert component to the floating seal assembly. 
Regarding claim 13, MAHURE teaches:  the axial projection comprises a plurality of circumferentially-disposed tabs (228) projecting axially from the annular body (216) (see Figure 10), and the circumferentially-disposed tabs extend through the second centrally-disposed opening to engage the partition plate (230, 232). 

Regarding claim 14, MAHURE further teaches:  each respective circumferentially-disposed tab of the plurality comprises a fixed end (see Figure 10, where the fixed end is the annular body portion of the modified polymeric composite insert component of STOVER/ HEIDECKER that is fixed to the partition plate) connected to the annular body (216) (see Figure 10), a free end configured to flex in a radially-inward direction toward the central axis (see Figure 10, where the free end is the end with the tabs that flex in radially inward direction toward the central axis, so that the insert component is attached to the partition plate), an arm extending between the fixed end and the free end (see Figure 10, where there is an arm that extends between the fixed end and the free end (where the free end is where there is a lip of the tabs), and a radially-outwardly extending lip disposed at the free end (see Figure 10, which shows a lip at the free end of the modified polymeric composite insert component of STOVER/ HEIDECKER), the lip engaging the partition plate to couple the polymeric composite insert component to the partition plate (see Figure 10). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/435033 (see US Publication US 2019/0323504 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is broader in scope.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claim 19 of copending Application No. 16/435033 (see US Publication US 2019/0323504 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is broader in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746